

 S1438 ENR: Gateway Arch National Park Designation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 1438IN THE SENATE OF THE UNITED STATESAN ACTTo redesignate the Jefferson National Expansion Memorial in the State of Missouri as the Gateway Arch National Park.1.Short titleThis Act may be cited as the Gateway Arch National Park Designation Act.2.Designation of Gateway Arch National Park(a)RedesignationThe Jefferson National Expansion Memorial established under the Act of May 17, 1954 (16 U.S.C. 450jj et seq.), shall be known and designated as the Gateway Arch National Park.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Jefferson National Expansion Memorial shall be considered to be a reference to the Gateway Arch National Park.Speaker of the House of RepresentativesVice President of the United States and President of the Senate